Title: To James Madison from William Jones, 14 August 1813
From: Jones, William
To: Madison, James


Sir,
Navy Department Augt. 14. 1813
The enclosed extracts and copies from Com Chauncey & Captn Perrys letters and from the private letters of General Williams to the Secretary of War will convey to you the state of things on the Lakes.
The prospect is propitious whatever may be the result. The presence of the British fleet on the Lake is I take it a desperate (but successful) effort to relieve the forces at the head of the Lake by drawing off our Squadron and it certainly was a judicious one in which there was not so much risk as at first view may be supposed, for (not as on the ocean) the chase is short and if the enemy kept at 10 Miles distant when it commenced and our Squadron outsailed his at the rate of half a knot an hour he would reach Kingston the most distant port on ⟨the⟩ lake before he would be overtaken.
A change of wind or other fortuitous circumstance may bring them together which I most fervently hope.
Perry you will perceive has been over to long point in pursuit of the enemy and has returned without seeing him, but my mind is relieved from a heavy pressure by his letter announcing the approach of Lieut Elliot and his detachment and his determination to wait their arrival.
This will completely officer and man his squadron—Elliott himself is worth 100 Men.
Chauncey has delayed the reinforcements too long, but the new ship at Malden cannot yet be ready, and the appearance of the Enemys Fleet on Lake Ontario has relieved me from the apprehension that reinforcements of Seamen had been detached from that fleet to Malden.
I dispatched the whole of Capt Morris’s detachment on thursday for Annapolis 220 Strong and yesterday 100 Marines and Lieut Miller and as nothing unfavorable has been heard from thence they will have arrived in time.
Lieut. Hyde of the Marine Corps of whom you enquired I find has gone to Lake Ontario.
The enemy have sent some reinforcements of seamen to Champlain and he has made an ineffectual attack upon Burlington. More seamen and officers have gone on to Champlain from New York and McDonough will in a few days (if not now) be Master of the Lake. I am respectfully Your Obdt Servt
W Jones
